TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00663-CV


                                   John R. Guerra, Appellant

                                                 v.

                                Tammy Miller Guerra, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
   NO. D-1-FM-09-005775, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant John R. Guerra has filed a motion to dismiss this appeal. He certifies that

he has conferred with opposing counsel and there is no opposition to the motion. Accordingly, we

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).

               Appellee Tammy Miller Guerra also filed a motion to dismiss the appeal. She seeks

dismissal for failure to prosecute and to recover her costs and all other relief to which she shows

herself entitled. We grant her motion to the extent she seeks appellate costs under Rule 43.4 of the

Rules of Appellate Procedure. See Tex. R. App. P. 43.4. To the extent that she seeks to recover

other relief, we deny her motion. In all other respects, we dismiss her motion as moot.
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: April 3, 2015




                                              2